RESCRIPT
CARPENTER, J.
The above entitled case is an action brought by Patrick F. Barry, an attorney at law and practising before this court, against Edward Kettle, to recover for legal services rendered to the said defendant.
The case was tried on the 24th of November, 1926, in Kent County, and the jury rendered a verdict for the plaintiff in the sum of $630.00. Thereupon the defendant filed a motion for a new trial, which motion was heard on the 5th of February, 1927.
It appeared from the evidence that Mr. Barry, the plaintiff, did certain work as an attorney for Edward Kettle, the defendant. The plaintiff testified to the amount of work he performed and that his work was reasonably worth $1000.00. His testimony as to the value of his services was corroborated by Harold Curtis, Esq., and Peter McKieman, Esq.
The defendant in his testimony admitted that the plaintiff had performed some work for him, but that there was an arrangement whereby Barry was to do the work without remuneration, for certain reasons which appeared in evidence.
The issue was placed before the jury as to whether or not Mr. Barry under the circumstances was to receive remuneration for his work and, if he was, what the fair value of the services was.
The jury returned a verdict for the plaintiff in the sum of $630.00 and the Court feels that justice has been done and that the verdict should stand.
Motion for new trial denied.